Citation Nr: 1114332	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  07-03 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for bilateral pes planus with metatarsal calluses and plantar warts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran served on active duty from October 1948 to August 1952.  

This case was previously before the Board of Veterans' Appeals (Board) in October 2010, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the current rating for the Veteran's service-connected pes planus.  Thereafter, the case was returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In reviewing the record, the Board notes that the RO has assigned 10 percent disability evaluations for pes planus in each foot.  However, after reviewing the record, the Board finds that the Veteran should be rated for bilateral pes planus.  Not only does he clearly have bilateral pes planus, the rating schedule has a diagnostic code specifically applicable to rating bilateral pes planus.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  Therefore, the Veteran's pes planus will be rated as bilateral to better reflect the nature and extent of his disability.


FINDING OF FACT

Since service connection became effective November 30, 2005, the Veteran's bilateral pes planus, manifested, primarily, by complaints of pain, worse with prolonged standing or walking and light calluses on his metatarsals and heels, has more nearly reflected the criteria for severe impairment.  



CONCLUSION OF LAW

Since service connection became effective November 30, 2005, the bilateral pes planus with metatarsal calluses and plantar warts, has met the criteria for a 30 percent rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist the Veteran in the development of his claim of entitlement to an increased rating for bilateral pes planus with metatarsal calluses and plantar warts.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In November 2005, the RO received, the Veteran's substantially complete application for entitlement to service connection for foot problems.  

Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

In its rating action of March 2006, the RO granted the Veteran's claim of entitlement to service connection for bilateral pes planus with metatarsal calluses and plantar warts.  Initially, the RO assigned a 20 percent rating for bilateral pes planus.  Subsequently, however, the RO assigned a 10 percent disability rating for each foot.  Each of those ratings became effective November 30, 2005.  The Veteran disagreed with the rating percentages, and this appeal ensued.  

Inasmuch as it is derived from the initial service connection claim, the issue of entitlement to an increase rating for pes planus is considered a "downstream" issue.  Grantham v. Brown, 114 F.3d 1156 (1997).  Although VA has not specifically notified the Veteran of the information and evidence necessary to substantiate the increased rating claim, such notice is not required in this case.  

In December 2003, VA General Counsel issued a precedential opinion stating that, if VA received a Notice of Disagreement in response to a decision on a claim for which VA had already sent the Veteran a duty to assist letter, and the Notice of Disagreement raised a new issue, the duty to assist the Veteran did not require VA to provide notice of the information and evidence necessary to substantiate the newly raised "downstream" issue.  Vet. Aff. Op. Gen. Couns. Prec. 3-08 (Notice of Information and Evidence Necessary to Substantiate Claim - Issues Raised in Notice of Disagreement - 38 U.S.C. §§ 5103(a), 7105(d)), 69 Fed. Reg. 25180 (2004)).  The Board is bound by that opinion.  38 U.S.C.A. § 7104(c) (West 2002).  Hence, VA has essentially complied with its duty to assist the Veteran in the development of his claim of entitlement to an increased rating for right and left pes planus.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the Veteran's service treatment records, as well as records reflecting his treatment by VA from September 2004 to June 2009after service.  
In March 2006, June 2007, and December 2010, VA examined the Veteran to determine the extent of impairment attributable to the pes planus affecting each of his feet.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In addition to the foregoing, VA scheduled the Veteran for a November 2010 video conference before an Acting Veterans Law Judge.  However, the Veteran failed to report for that video conference and has not requested that it be rescheduled.  Therefore, the Board will consider his claims without the benefit of his testimony.  

In developing the record, VA has attempted to obtain copies of medical records associated with the Veteran's award of Social Security benefits.  However, in October 2010, the Social Security Administration informed VA that the Veteran had not filed a claim for disability benefits and that no such records were available.  In January 2011, the RO requested that the Veteran provide such records.  That effort was, similarly, unavailing.  

In February 2011, the RO made a formal finding that the Veteran's Social Security records were unavailable.  Further development to obtain such records would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, such development is not warranted.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Factual Background

VA outpatient treatment records, dated from August 2004 to April 2007, show that the Veteran was seen by the Podiatry service on several occasions for complaints of foot pain, corns and calluses, and plantar warts.  Those corns, calluses and warts were debrided, periodically.  Generally, the Veteran's sensation was normal, and there were no deformities.  The dorsalis pedis pulses were palpable, and there was no edema of either leg.  

In March 2006, the Veteran was examined by VA to determine the level of impairment attributable to his bilateral pes planus.  It was noted that he was 76 years old, retired, and no longer working.  He reported persistent foot pain, worse with age and prolonged standing and walking.  It was noted that he did not use any corrective devices.  His only treatment had consisted of shaving his calluses and warts.  

The examination did not reveal any plantar calluses.  There was a little bit of metatarsal tenderness and soreness, bilaterally, and a slight bit of flatfoot.  The heel and Achilles tendon were not in valgus, and no other toe deformity was noted.  The Veteran was able to rise up on his toes and heels.  Other than pain associated with the weather, his bilateral foot disability did not affect his ability to stand or walk and no abnormal weight-bearing was noted.  During the examination, repetitive use did not cause any increase in pain or fatigability, and any range of motion changes were speculative.  The diagnosis was bilateral pes planus with metatarsal calluses and warts.

VA treatment record also shows that in November 2006, the Veteran suffered a severe stroke.  Thereafter, he was followed for the residuals of that stroke, including right hemiplegia and global aphasia.

In January and April 2007, the Veteran was treated by the VA Podiatry Service for painful thickened toenails and a hyperkeratotic lesion under the left third metatarsal head.  Both the toenails and hyperkeratotic lesion were debrided.  

In June 2007, the Veteran was reexamined by VA to determine the level of impairment attributable to his bilateral pes planus.  The Veteran appeared for the examination using a wheeled walker and demonstrating an apparent right sided weakness/steppage gait.  He reported pain with weight bearing in all metatarsals, bilaterally and a heavy callus formation.  It was noted that he had purchased numerous shoes and inserts without relief.  It was also noted that he had the calluses and nails trimmed several times a year.  The Veteran's wife reported that since the Veteran's stroke, the calluses had not been a problem, due to the Veteran's decreased weight-bearing activity.  The Veteran estimated that he could stand for a half hour, before his feet would become painful and that prior to his stroke, he could walk about a quarter mile.  The examiner reported that there was no history of flare-ups.  

On examination, the Veteran's posterior tibial and dorsalis pedis pulses were palpable, bilaterally.  His skin temperature was warm to cool, proximally to distally.  The protective sensation was absent at all digits, bilaterally.  It was apparent at all metatarsals, and all metatarsal heads were prominent, bilaterally.  There was no callus formation at the metatarsal heads or at the heels, and no evidence of warts.  The skin turgor was appropriate.  There was mild edema at the right leg but none on the left.  Onychomycosis was noted in all nails, bilaterally.  The examiner was unable to reproduce pain upon compression of the metatarsal heads.  All metatarsophalangeal joints had a full range of motion, bilaterally.  Due to his stroke, the Veteran demonstrated a shuffling gait.  There was a moderately flexible flat foot, bilaterally.  On weight bearing there was no pain on manipulation of the Achilles tendon rectus.  There was mild valgus rotation, rear foot to forefoot, bilaterally, and mild forefoot to rear foot misalignment, which was correctable.  

Following the examination, the diagnosis was moderate flexible flatfoot deformity with fat pad atrophy, bilaterally.  The VA examiner stated that apparently due to his recent stroke and limited weight-bearing, there were no warts or callosities present.  Thus, they did not impact on the Veteran's ability to ambulate.  The examiner noted that if the Veteran was approved for a motorized scooter, and/or he did not return to his previous level of activity, that trend was likely to continue.

During his December 2010 VA examination, it was noted that in September 2010, the Veteran had fallen and fractured his left hip, necessitating a total hip replacement.  He reported that at rest, he had minimal pain, weakness, or fatigability in his feet.  He reported severe pain in both on standing or walking.  It was noted that he wore a cushioned or diabetic shoe and had tried orthotics but could not tolerate them.  Otherwise, he reportedly received no treatment for his feet.  

On examination, there was no objective evidence of painful motion or edema, but there was weakness, instability, and left foot tenderness.  The examiner stated that only the tenderness was related to the Veteran's left foot condition.  He further stated that the left hip replacement and stroke likely as not accounted for the other symptoms.  The Veteran was able to stand for 10 minutes and could walk approximately 1/2 a block.  The examiner noted that even prior to his stroke, he had been unable to stand or walk for longer periods.  Such limitations were reportedly due to his foot pain.  The Veteran had a light callus on his right heel without skin breakdown.  The heel of his right shoe was more worn than the left.  The Veteran's wife stated that such had been the case even before the Veteran's total left hip replacement.  

On further examination, the Achilles tendons were aligned normally, and they were not painful on manipulation.  The skin was warm and dry.  The dorsalis pedis and posterior tibialis pulses were not palpable, bilaterally.  There was mild pronation of the feet, bilaterally, greater on the left than the right, and pes planus was noted, bilaterally.  The right lower extremity had a very diminished sensation, the effect of the Veteran's stroke.  The sensation in the left foot was within normal limits.  The power consisting of dorsaflexion, plantar flexion, and eversion and inversion of the ankles was 4/5 on the left and 5/5 on the right.  

Following the VA examination, the diagnosis was pes planus.

The Applicable Law and Regulations

The Veteran seeks entitlement to increased ratings for his service-connected bilateral pes planus with metatarsal calluses and plantar warts.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

Pes planus is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 10 percent rating is warranted for moderate unilateral or bilateral impairment, manifested by the weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral.

A 30 percent rating is warranted for severe bilateral impairment, manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Id.

A 50 percent rating is warranted for pronounced bilateral impairment, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

In rating the Veteran's pes planus, the RO has also considered the criteria in the diagnostic code applicable to rating the residuals of other foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  A 10 percent rating is warranted for moderate foot impairment, while a 20 percent rating is warranted for moderately severe foot impairment.  A 30 percent disability rating is warranted for severe foot impairment.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In determining the adequacy of assigned disability ratings, consideration must be given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40.  Consideration must also be given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the Veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as in this case, service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Analysis

The Veteran contends that the rating for the service-connected pes planus does not adequately reflect the level of impairment caused by that disorder.  Therefore, he maintains that an increased rating is warranted.  After carefully considering the claim in light of the record and the applicable law, the Board agrees.  Accordingly, the appeal will be granted to the extent indicated.  

A review of the evidence discloses that since service connection became effective November 30, 2005, the Veteran's bilateral pes planus has been manifested, primarily, by complaints of pain and calluses.  The pain is worse with prolonged walking and standing, and as such, suggests use-accentuated pain.  The Veteran also has light calluses on his metatarsals and heels, which he has had to have debrided several times a year.  Although the VA health care providers and examiners have not characterized the Veteran's service-connected foot problems as severe, the foregoing manifestations meet or more nearly approximate the schedular criteria for a 30 percent rating for bilateral pes planus, under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  At the very least, there is an approximate balance of evidence both for and against the claim that his pes planus has increased in severity.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 4.3.  Therefore, a 30 percent schedular rating is warranted.  

In arriving at this decision, the Board has considered the possibility of a still-higher evaluation.  Although the Veteran suggests that he has received no relief from orthopedic shoes or appliances, his pes planus has not been found to be productive of pronounced impairment.  He does not have extreme tenderness of the plantar surfaces of the feet or marked inward displacement and severe spasm of the tendo achillis on manipulation.  Moreover, prior to his November 2006 stroke, he did not demonstrate any abnormal weight-bearing or gait impairment.  That which he now demonstrates has been attributed to his stroke.  In addition, repetitive use has not caused any deficits in coordination or increase in fatigability.  Finally, the Board notes that the Veteran's service-connected pes planus has not affected his occupational skills, as he is retired and not working.  While he does experience problems with the activities of daily living, the evidence shows those problems are, primarily, attributable to his stroke, rather than his bilateral pes planus.  In light of the foregoing, the Board finds that a 30 percent schedular rating, and no more, is warranted for the Veteran's bilateral pes planus.  To that extent, the appeal is allowed.  

In arriving at this decision, the Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected bilateral pes planus.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected pes planus.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for that disorder.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's pes planus presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to an initial 30 percent rating for bilateral pes planus is warranted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


